Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143436                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143436
                                                                    COA: 303634
                                                                    Muskegon CC: 10-059082 FH
  JEFFREY WAYNE MENGEL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 3, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           y1017                                                               Clerk